                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

ROBERT GLEN COLEMAN (# 494656)                                                   CIVIL ACTION NO.

VERSUS                                                                           19-395-JWD-EWD

JAMES LeBLANC, ET AL.

                                                     ORDER

         Before the Court is a document filed by the pro se Plaintiff, Robert Glen Coleman

(“Plaintiff”), that this Court construes as a Motion for Defendants to Disclose the Last Known

Addresses of Marcus Pickens and Robert Bellamy (“Motion”). 1 On July 26, 2019, the United

States Marshal Service was ordered to serve defendants wherever found. 2 Service was attempted,

but not accepted for defendants Marcus Pickens (“Pickens”) and Robert Bellamy (“Bellamy”). 3

Plaintiff filed this Motion on October 10, 2019 advising that he believes Bellamy is still employed

at Angola and that two service attempts have been made on Pickens and Bellamy. As Plaintiff has

been diligent in bringing to the court’s attention the issues with service on Pickens and Bellamy,

         IT IS ORDERED that the Motion 4 is GRANTED. By no later than December 13, 2019,

Defendants who have appeared in this case 5 shall file the last known address of Defendants Marcus

Pickens and Robert Bellamy under seal.

         IT IS FURTHER ORDERED that Plaintiff shall have an additional 45 days to effect

service upon Defendants Marcus Pickens and Robert Bellamy. The Clerk of Court shall issue a




1
  R. Doc. 11. Pro se pleadings are held to less stringent standards than formal pleadings drafted by lawyers. Erickson
v. Pardus, 127 S.Ct. 2197, 2200 (2007) (citations omitted).
2
  R. Doc. 4.
3
  R. Doc. 6.
4
  R. Doc. 11.
5
  These Defendants include James LeBlanc, Darrel Vannoy, Jimmy Smith, Carl Delaney, Joseph Lamartiniere, and
Curtis Greene.
summons for Marcus Pickens and Robert Bellamy and the United States Marshals Service shall

serve Marcus Pickens and Robert Bellamy, wherever found.

       IT IS FURTHER ORDERED that, upon the conclusion of the proceedings in this case,

any documents filed under seal containing the last known address of Defendants Marcus Pickens

and Robert Bellamy shall be destroyed.

       Signed in Baton Rouge, Louisiana, on December 6, 2019.


                                          S
                                          ERIN WILDER-DOOMES
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
